EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Mitchell on 13 April 2021.
	The application has been amended as follows: 
	In claim 12 line 4 after “being” please insert - - open and - -
	In claim 12 line 5 after “being” please insert - - open and - -
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments of 26 January 2021 have been considered and are persuasive. Davis et al. does not disclose a pad having an interior portion with side edges that are open and unsealed, such that an absorbing and dispensing pathway extends from said interior portion of the mop pad to said open and unsealed side edges. In addition to the Applicant’s arguments it is noted in Davis paragraph [0017] that “the liquid infiltrates the cellulose layer through the spunbond nonwoven layers” and teaches away from an absorbing and dispensing pathway extending from the interior portion of the pad to the open side edges. Newly cited US 2003/0045197 to Kakiuchi et al. teach a similar multi-layer mop pad with a floor engaging layer of a scrim and a 2, particularly 25 to 80 g/m2; paragraph [0046]; or alternatively as being 100 g/m2 or less to be low density and bulky to retain an aqueous detergent and to develop sheet strength paragraph [0043]). Also, the scrim is not described as porous.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




lcg